Exhibit 10(a)

 

LOGO [g52567g33e81.jpg]   LOGO [g52567g75s77.jpg]   LOGO [g52567g72n82.jpg]

October 23, 2008

Mr. Rakesh Sachdev

3326 Quartan Road

Bloomfield, Michigan 48304

Dear Rakesh:

This letter confirms our offer of employment to join Sigma-Aldrich Corporation
as Vice President and Chief Financial Officer. This officer level position
reports directly to Dr. Jai Nagarkatti, Chief Executive Officer. The location of
work will be at the Corporate Headquarters in St. Louis, Missouri. Your first
day of employment will be coordinated upon acceptance of this offer and is
expected to be on our about November 17, 2008. Please advise me as regarding
your schedule to communicate your notice to your current employer so I may
coordinate internal and external communication of your employment with
Sigma-Aldrich.

This offer is contingent upon your successfully passing a drug screen at a
facility designated by Sigma-Aldrich, signing the enclosed Sigma-Aldrich
Corporation Employment Agreement pertaining to confidentiality and
noncompetition, signing Sigma-Aldrich Change-ln-Control and non-compete
agreement, a successful academic and prior employment background check, a
successful credit history review, a successful SEC review and confirmation of
your on-going eligibility to work in the United States. Further, our offer of
employment is contingent upon your not being prevented from employment by
Sigma-Aldrich due to a noncompete or confidentiality agreement with a current or
prior employer.

The key terms of the employment offer follow:

Your rate of base salary will be $18,269.23 per pay period, to be paid every two
weeks, which annualized is $475,000. Your performance will be reviewed
periodically to determine eligibility for salary adjustments, which typically
occur annually. You will receive a car allowance of $692.30 per pay period which
annualized totals $18,000.

Beginning in 2009, you will also participate in the Sigma-Aldrich Corporate
Bonus plan, which at target (100%) performance provides 65% of your base salary.
Performance metrics are determined each year but currently include Operating
Income (50%), Sales Growth (30%) and Unit/Individual Objectives (20%). Depending
upon performance the actual bonus payout may range from zero up to 150% of
target.

You will also be eligible to participate in the Sigma-Aldrich Long Term
Incentive plan. Beginning with the 2009 grant you will receive annual equity
grants targeted to achieve a value to you of one million dollars ($1,000,000) in
the form of stock options, performance shares or other forms of equity as
determined by the CEO and Board of Directors. The value of an option will be
determined using the Black-Scholes method. In 2008, similarly situated
executives received 50% of the equity grant in stock options with a ten-year
life and equal prorated vesting over three years ( 1/3 each year). The remaining
50% of the equity grant was provided in performance shares vesting on the
achievement of three-year performance targets for Revenue Growth and Return on
Equity (each weighted 50%). Depending upon performance, the actual performance
share payout may range from zero up to 150% of target.

 

LOGO [g52567g26p99.jpg]



--------------------------------------------------------------------------------

Rakesh Sachdev

October 23, 2008

Page 2 of 3

 

In addition, in consideration of equity compensation forfeited due to your
resignation from ArvinMeritor in order to commence your employment with
Sigma-Aldrich (documentation to be provided within 10 days of our execution of
this letter), on the date of hire you will receive a one-time equity and cash
grant of approximately one and a half million dollars ($1,500,000). One third
(33%) of the value will be provided in at-the-market Sigma-Aldrich Restricted
Stock that vests in equal thirds on the anniversary of each of your first three
years of employment. The one third (33%) will be provided in at-the-market Stock
Options with a ten-year life that vest in equal thirds on the anniversary of
each of your first three years of employment. The value of an option will be
determined using the Black-Scholes method. The remaining one third (33%) will be
delivered in two equal cash payments on the anniversary of your first and second
year of your date of hire. In the event you voluntarily resign your employment
all unvested restricted shares, options and cash shall be forfeited to the
Company. In the event your employment is terminated for reasons other than cause
or upon your death or disability, as defined in the 2003 Long Term Incentive
Plan as amended and restated on May 6, 2006, the remaining unvested portion of
the one-time equity and cash grant ($1,500,000) will immediately vest and be
payable to you according to the terms of the plan.

You will be eligible to participate in our employee benefit plans as all other
similarly situated executives including life insurance, medical benefits, and
our retirement/pension plan when you have completed 30 days of employment. The
Company covers the majority of the cost of these benefits for our employees. As
a USA based employee you will also be eligible to participate in our
401(k) retirement savings plan on the first of the month following completion of
30 days of employment.

As a member of the management team, beginning in 2009 you will be eligible to
participate in our Supplemental Executive Retirement Plan (SERP) and our
optional Flexible Deferred Compensation Plan. Currently the Company contributes
6% of base salary to the SERP each year, typically in December.

Beginning in 2009, you will be granted fifteen (15) days of vacation per year.
Once you are eligible for more than fifteen (15) days vacation in accordance
with the Sigma-Aldrich vacation policy, you will be governed by that policy.

The compensation and benefit programs referred to above are designed to attract,
retain and provide performance incentives to our management team. The programs
are subject to modification, replacement and termination at the discretion of
the CEO and Board of Directors and may require shareholder approval. The
applicable plan documents or insurance plans govern all interpretations and
implementation of the programs.

To align management with the interests of shareholders all managers are required
to buy and hoid Company stock as a percentage of their annual base salary. As a
senior executive you will be required to buy and hold Sigma-Aldrich stock equal
in value to two (2) times your annual base salary accumulated ratably over a
five-year period beginning in 2009. Please note that unvested equity grants,
including performance shares, restricted shares, and stock options, and
unexercised stock options do not count toward satisfying your shareholding
requirement. You



--------------------------------------------------------------------------------

Rakesh Sachdev

October 23, 2008

Page 3 of 3

 

will be able to meet part of this requirement through share holdings in your
401(k) plan and awards you may receive under the stock option and performance
share plans. Before you distribute your current 401(k) savings please discuss
rollover options that may allow you to meet all or a portion of your
shareholding requirement within the savings plan.

Sigma-Aldrich will pay reasonable expenses for the relocation of your family
from Bloomfield, Michigan to St. Louis, Missouri consistent with the Company’s
Relocation Benefits plan. Please refer to the accompanying relocation benefits
information. In the event that you resign your employment with Sigma-Aldrich
prior to the anniversary of two years of employment, you are required to
reimburse Sigma-Aldrich for expenses associated with your relocation. The
reimbursement obligation lapses after the anniversary of your second year of
employment with Sigma-Aldrich. A Client Services Representative from SIRVA
Relocation will contact you regarding your relocation.

In the unlikely event your employment is terminated for reasons other than cause
the Company will provide severance benefits of twenty four (24) months of base
salary if terminated in the first 12 months of employment; twelve (12) months of
base salary if terminated in the second 12 months of employment; and six
(6) months of base salary thereafter.

In the event of a Change In Control (CIC), in lieu of normal severance you will
be provided CIC severance benefits equal to three times base and target bonus
subject to all applicable taxes (no gross-up) and accelerated vesting of
outstanding equity grants as defined in the standard CIC agreement provided to
senior executives.

In accepting the offer, Sigma-Aldrich expects that you will devote your
full-time effort to the performance of your duties and, during employment, will
not engage, directly or indirectly, in any other business which would conflict
with the terms of your Employment Agreement with Sigma-Aldrich. Please sign the
enclosed Employment Agreements, returning one copy and retaining one for your
file.

Please acknowledge your understanding of these terms with your signature and
return to my attention through the mail or via Confidential FAX at 314 236 8724.

 

Sincerely,

 

LOGO [g52567g39l19.jpg]

 

Douglas W. Rau

 

Vice President Human Resources

 

 

LOGO [g52567g00a24.jpg]

 

Acknowledged by Rakesh Sachdev / Date

 

 

cc:

  

Jai Nagarkatti, Sigma-Aldrich

Rich Keffer, Sigma-Aldrich